         Case 9:17-cr-00003-DLC Document 5 Filed 06/26/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                                                                         '3      ^
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION                               JUi>] I 6
                                                                        Clerk, U.S. District Court
                                                                              District CK Montana
 UNITED STATES OF AMERICA,                            CR 17-03-M-DLC                 ftrtfseoula



                      Plaintiff,

 vs.                                                          ORDER


DAVID lOHN RUSH,

                      Defendant.


       Before the Court is Defendant David John Rush’s Petition for Early

Termination of Probation. (Doc. 3.) While Rush represents that the United States

Probation Office lodges no objection to early termination, he fails to indicate what

position the government takes. See D. Mont. L. C. R. 47.1 (explaining that the text

of any motion must state that all parties have been contacted and state whether any

party objects).

       Accordingly, IT IS ORDERED that the motion (Doc. 3) is DENIED,subject

to refiling in compliance with this District’s Local Rules.

       DATED this 24 day of June, 2020.




                                              Dana L. Christensen, District Judge
                                              United States District Court
